Case: 18-12418       Date Filed: 02/19/2019      Page: 1 of 23


                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 18-12418
                              ________________________

                      D.C. Docket No. 1:17-cr-00025-LJA-TQL-1



UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,
                                            versus

PAUL DEXTER HARRIS,

                                                                     Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                             _______________________

                                    (February 19, 2019)

Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and CONWAY, *
District Judge.

WILLIAM PRYOR, Circuit Judge:




*
  Honorable Anne C. Conway, United States District Judge for the Middle District of Florida,
sitting by designation.
              Case: 18-12418     Date Filed: 02/19/2019   Page: 2 of 23


      This criminal appeal presents two questions: first, whether sufficient

evidence supports Paul Harris’s conviction of extortion in violation of the Hobbs

Act, 18 U.S.C. § 1951(a), (b)(2); and second, whether the district court violated

Harris’s right to present a complete defense when it limited his closing argument.

While Harris worked as a corrections officer at Autry State Prison, he discovered

that inmates were operating a phone scam in which they posed as government

officials and tricked their victims into paying fake fines in the form of prepaid

debit-card numbers. Harris confessed to investigators that he seized some of these

numbers from the inmates and took the ill-gotten funds for his personal use. Harris

cast himself as “Robin Hood” as he took from the inmates, but his actions more

closely resemble those of the Sheriff of Nottingham: instead of taking extorted

spoils from the rich and returning them to the poor, Harris extorted the scheming

inmates to enrich himself. See generally Joseph Ritson, Robin Hood: A Collection

of All the Ancient Poems, Songs, and Ballads, Now Extant, Relative to that

Celebrated English Outlaw (Longman et al. 1820) (1795). A jury convicted Harris

of extortion by two alternative means: “by wrongful use of actual or threatened

force, violence, or fear” and “under color of official right.” 18 U.S.C. § 1951(b)(2).

And the district court later denied his motion for a judgment of acquittal. We now

affirm.




                                          2
              Case: 18-12418     Date Filed: 02/19/2019   Page: 3 of 23


                                I. BACKGROUND
      Inmates at Autry State Prison operated a phone scam in which they would

masquerade as law-enforcement or court officials and dupe their victims into

paying them for fake infractions. For example, an inmate would tell a victim that

he had missed jury duty and would be arrested if he did not pay a fine. Victims

paid money to the inmates in the form of Green Dot numbers. Green Dot

Corporation sells debit cards that can be reloaded by purchasing a MoneyPak at a

store’s checkout counter. Each MoneyPak has a unique 14-digit number hidden

under a scratch-off field, and this Green Dot number can then be used to load

money onto a Green Dot debit card. So when a victim of the scam sent a Green

Dot number to inmates, they could use the number to load money onto their Green

Dot debit cards over the phone. Inmates were not allowed to have money,

including Green Dot numbers, in the prison, so they wrote the numbers on pieces

of paper and hid the papers in their cells until they could load the money. The scam

succeeded; one inmate collected over $15,000 in Green Dot numbers from his

victims.

      Paul Harris, a corrections officer at Autry, discovered the inmates’ scam.

Harris had a reputation as “the asshole” at Autry. He worked on a special team of

officers who monitored unruly inmates and conducted surprise “shakedowns”—

that is, “a search of the cell or of the inmate.” Harris knew that he was obliged to



                                          3
              Case: 18-12418     Date Filed: 02/19/2019    Page: 4 of 23


confiscate contraband that he found during the shakedowns. When he conducted

shakedowns of the inmates in the summer of 2013, Harris began to find Green Dot

numbers. He initially flushed the numbers down a toilet, but an inmate suggested

that he should “stop throwing money away like that” and instead “load that money

up.” So Harris decided, in his words, to “Robin-Hood” the inmates. Harris knew

that the inmates had obtained the numbers illegally; he told inmates that “[s]ince

you be around stealing[,] . . . I’m a [sic] steal from you.” Instead of turning the

numbers over to supervisors, Harris loaded the money onto his Green Dot cards.

No inmates were reported for possessing contraband, and they continued to operate

their scam.

      After police departments across the country received numerous complaints

about the scam, agents of the Federal Bureau of Investigation traced the scam back

to the prison. As part of their investigation, the agents subpoenaed the Green Dot

histories for corrections officers, and Harris’s Green Dot history raised a red flag.

      Harris had two Green Dot cards, the first activated in January 2013 and the

second in June 2013. In the summer of 2013, Harris loaded 29 Green Dot numbers

onto his cards, and the amount exceeded his income for the time period. His Green

Dot numbers had been purchased across the country, including from stores in

Georgia, Washington, Florida, Texas, North Carolina, California, Oklahoma, South




                                           4
                 Case: 18-12418   Date Filed: 02/19/2019   Page: 5 of 23


Carolina, Nebraska, Pennsylvania, and Alaska—almost all places that Harris had

never visited.

      Agents James Hosty and Brian Davis went to Harris’s house unannounced

one morning to interview him about his suspicious Green Dot history. Harris

changed his story several times. At first, Harris denied having Green Dot cards or

using Green Dot numbers. When the agents confronted him with his Green Dot

history, Harris then blamed his ex-girlfriend. But Harris eventually confessed that

he had taken Green Dot numbers from inmates during shakedowns and loaded the

money onto his cards.

      A grand jury indicted Harris on one count of Hobbs Act extortion, 18 U.S.C.

§ 1951(a), (b)(2), by means of either the wrongful use of fear or under color of

official right. After a two-day trial, Harris’s counsel argued in closing that,

although Harris’s conduct may have constituted theft, it did not constitute

extortion. He provided the definition of common-law theft to the jury and argued

that the government charged Harris with the wrong crime. The jury could not reach

a verdict, so the district court declared a mistrial.

      Before the second trial, the government moved in limine to bar Harris from

arguing to the jury that he may have committed theft but did not commit extortion.

The district court granted the motion. It ruled that Harris could not argue that he

“commit[ted] common-law theft or . . . make any type of indication that he should



                                            5
              Case: 18-12418     Date Filed: 02/19/2019   Page: 6 of 23


have been charged with something different.” But the district court also ruled that

Harris could argue that, even if he did something wrong, the government failed to

prove that he committed extortion.

      At the second trial, Woodrow Tripp, an investigator for the Georgia

Department of Corrections, testified about prison policies and the phone scam at

Autry. He explained that a “primary responsibility” of corrections officers is to

seize contraband from inmates and that officers may not keep contraband for their

personal use. The contraband policy in the summer of 2013 required corrections

officers to report contraband that they seized, and that report would have triggered

a disciplinary hearing for the offending inmate. Tripp explained that, at the

hearing, “there is an administrative remedy available to an inmate who believes

that his property may have been wrongfully taken by a corrections officer.” The

discipline for possessing contraband was administrative segregation, commonly

referred to as time in “the hole.” Tripp testified that, to his knowledge, no inmates

had been disciplined for possessing Green Dot numbers and no corrections officers

had been reported for taking inmates’ Green Dot numbers for their personal use in

the summer of 2013. On cross-examination, Tripp testified that he knew nothing

about shakedowns conducted by Harris.

      Michael Oliver, an inmate involved in the scam when he was at Autry in

2014 and 2015, testified that the “whole prison” was involved in the scam. After



                                          6
              Case: 18-12418     Date Filed: 02/19/2019    Page: 7 of 23


one shakedown, Oliver’s Green Dot numbers went missing, and someone else had

taken the funds. But he never reported the missing Green Dot numbers to prison

officials because they were contraband, and he did not want to implicate himself in

the scam. On cross-examination, Oliver testified that he was not an inmate at Autry

during the summer of 2013, nor did he know Harris.

      Agent Hosty testified in detail about his investigation of the phone scam at

Autry. He also recounted his interview of Harris. The government then played a

recording of Harris’s interview for the jury.

      At the close of the government’s case, Harris moved for a judgment of

acquittal. He argued that the government failed to provide sufficient evidence of

his guilt, in part because it never identified any victim of his alleged extortion. The

district court took the motion under advisement.

      During closing argument, Harris’s counsel argued that “[w]e’re not saying

Mr. Harris is not guilty of any crime or that he didn’t break any law. He just didn’t

break this law.” He explained that “extortion is not stealing. Extortion is not

robbing. It has more elements.” The jury was not convinced. It found Harris guilty

of extortion both by the wrongful use of fear and under color of official right.

      The district court then denied Harris’s motion for a judgment of acquittal.

Although the government did not identify specific victims of his extortion, the

district court concluded that a reasonable jury could find that the inmates had a



                                           7
              Case: 18-12418     Date Filed: 02/19/2019    Page: 8 of 23


fearful state of mind when Harris conducted shakedowns. It also concluded that a

reasonable jury could find that an understanding existed between Harris and the

inmates, in which Harris would not report the inmates for possessing contraband

Green Dot numbers and the inmates would not report Harris for keeping the

money. The district court sentenced Harris to serve 12 months and one day of

imprisonment followed by two years of supervised release.

                          II. STANDARDS OF REVIEW

      We review de novo the sufficiency of the evidence. United States v.

Gonzalez, 834 F.3d 1206, 1214 (11th Cir. 2016). We view “the evidence in the

light most favorable to the jury verdict and draw all inferences in its favor.” Id. We

must affirm the conviction “if there is substantial evidence to support [it], unless

no trier of fact could have found guilt beyond a reasonable doubt.” Id. (internal

quotation marks omitted) (quoting United States v. Pineiro, 389 F.3d 1359, 1367

(11th Cir. 2004)). Because “[t]he district court has broad discretion over the scope

of closing argument,” we review a restriction on closing argument for abuse of

discretion. United States v. Gaines, 690 F.2d 849, 858 (11th Cir. 1982). “Absent a

showing of an abuse of discretion the district court will not be reversed for limiting

summation as long as the defendant has the opportunity to make all legally tenable

arguments that are supported by the facts of the case.” Id. Although we review a

restriction on closing argument for abuse of discretion, we review de novo



                                           8
              Case: 18-12418     Date Filed: 02/19/2019     Page: 9 of 23


constitutional questions. United States v. Mitrovic, 890 F.3d 1217, 1220 (11th Cir.

2018).

                                  III. DISCUSSION

      We divide our discussion in two parts. First, we explain that sufficient

evidence supports Harris’s conviction of Hobbs Act extortion. Second, we explain

that the district court did not violate Harris’s right to present a complete defense

when it limited his closing argument.

   A. Sufficient Evidence Supports Harris’s Conviction of Hobbs Act Extortion.

      Harris contends that insufficient evidence supports his conviction of Hobbs

Act extortion. The Hobbs Act prohibits interference with interstate commerce by

robbery or extortion. See 18 U.S.C. § 1951(a). Hobbs Act extortion “contains two

elements: (1) extortion, and (2) interference with interstate commerce.” United

States v. Bornscheuer, 563 F.3d 1228, 1236 (11th Cir. 2009). Extortion is defined

as “the obtaining of property from another, with his consent, induced by wrongful

use of actual or threatened force, violence, or fear, or under color of official right.”

18 U.S.C. § 1951(b)(2).

      Harris raises two arguments that the government failed to prove extortion.

First, he argues that the government presented insufficient evidence to support the

finding that the inmates consented to his taking of their Green Dot numbers.




                                           9
             Case: 18-12418     Date Filed: 02/19/2019   Page: 10 of 23


Second, he argues that the government presented insufficient evidence that he used

a requisite means of extortion. Both arguments fail.

                 1. The Government Proved the Inmates’ Consent.

      Harris first argues that the government failed to prove extortion because

insufficient evidence supports the finding that he obtained Green Dot numbers

from any inmate “with his consent.” At trial, the government argued that inmates

consented to give Harris their Green Dot numbers out of either fear or a mutual

understanding: an inmate would not report Harris for taking his Green Dot number

so that Harris would not report him for possessing contraband. Harris contends that

the inmates could not consent because he took their Green Dot numbers during

shakedowns that they could not refuse.

      Harris’s argument misapprehends the nature of consent for the crime of

extortion, as reflected by the historical development of that offense. “Extortion is

one of the oldest crimes in Anglo-American jurisprudence.” Evans v. United

States, 504 U.S. 255, 278 (1992) (Thomas, J., dissenting); see also 3 Edward Coke,

Institutes of the Laws of England 149 (1644). At common law, the offense

concerned public officials who used their office to corruptly obtain money not

owed to them. See 4 Charles E. Torcia, Wharton’s Criminal Law § 654 (15th ed.

2018) (collecting cases). Blackstone explained that common-law extortion “is an

abuse of public justice, which consists in any officer’s unlawfully taking, by colour



                                          10
             Case: 18-12418     Date Filed: 02/19/2019    Page: 11 of 23


of his office, from any man, any money or thing of value, that is not due to him, or

more than is due, or before it is due.” 4 William Blackstone, Commentaries on the

Laws of England 141 (4th ed. 1770). So “in a large Sense,” extortion “signifies any

Oppression under Colour of Right,” but “in a strict Sense[,] it signifies the Taking

of Money by any Officer, by Colour of his Office, either where none at all is due,

or not so much is due, or where it is not yet due.” 1 William Hawkins, Treatise of

Pleas of the Crown 170 (2d ed. 1724); see also 2 Francis Wharton, A Treatise on

Criminal Law § 1574, at 373 (8th ed. 1880); 2 Matthew Bacon, A New Abridgment

of the Law 453 (3d ed. 1768).

      As states codified the crime of extortion, they specified two means by which

a person may commit extortion, with one means mirroring the common law and

the second expanding it beyond public officials to include private individuals. See,

e.g., N.Y. Penal Law § 850 (1909). The Field Code, a nineteenth-century model

code, defined extortion as “the obtaining of property from another, with his

consent, induced by a wrongful use of force or fear, or under color of official

right.” 4 Commissioners of the Code, Proposed Penal Code of the State of New

York § 613 (1865). Extortion “under color of official right” consists of a public

official wrongfully using his office to obtain another’s property—the common-law

definition of extortion. Evans, 504 U.S. at 260. Extortion “by a wrongful use of

force or fear” consists of either a private individual or public official wrongfully



                                          11
             Case: 18-12418     Date Filed: 02/19/2019    Page: 12 of 23


using force or fear to obtain another’s property—an expansion of the common-law

definition. Id. at 264 n.13. To distinguish the crime of robbery from extortion,

some statutes specified that “in the former the taking of property must be ‘against

the will’ of the victim, while in the latter the taking must be ‘with the consent’ of

the victim, induced by the other’s unlawful threat.” Wayne R. LaFave, Criminal

Law § 20.4, at 1336 (6th ed. 2017); see also N.Y. Penal Law § 850.

      The meaning of “consent” in extortion statutes derives from this distinction

between extortion and robbery. Extortion is “closely related to the crime of

robbery, having in fact been created in order to plug a loophole in the robbery law

by covering sundry threats which will not do for robbery.” LaFave, Criminal Law

§ 20.4, at 1335–36. Common-law robbery required a taking of property from a

person by use of force or threatened force. See 4 Torcia, Wharton’s Criminal Law

§ 454. But this definition embraced only threats of immediate bodily harm to the

victim—“doubtless because the severe penalty for robbery, long a capital offense,

restrained the courts from expanding robbery to include the acquisition of property

by means of other effective threats.” LaFave, Criminal Law § 20.4, at 1332. The

crime of extortion later “evolved to cover other types of intimidation which were

apparently viewed as presenting a lesser threat to personal security and thus not

requiring the same severe punishment.” Commonwealth v. Froelich, 326 A.2d 364,

368 (Pa. 1974). Because it requires coercion or intimidation of some sort, extortion



                                          12
             Case: 18-12418     Date Filed: 02/19/2019    Page: 13 of 23


is never a truly voluntary transaction. So “in spite of the different expressions” that

robbery must be against the victim’s will while extortion must be with his consent,

“both crimes equally require that the defendant’s threats induce the victim to give

up his property, something which he would not otherwise have done.” LaFave,

Criminal Law § 20.4, at 1336; see also Froelich, 326 A.2d at 368 (opining that

“the use of the concept of consent in this context is not necessarily the most

informative method of distinguishing between the crimes”).

      Against this backdrop, Congress in 1946 enacted the Hobbs Act, which

codified the federal crime of extortion. 18 U.S.C. § 1951. As state laws had already

done, the Hobbs Act adopted both the common-law definition of extortion and the

expanded definition that included the wrongful use of fear. Evans, 504 U.S. at 261.

Congress also followed state laws in distinguishing between robbery and extortion;

the Hobbs Act defines robbery as obtaining another’s property “against his will”

and extortion as obtaining it “with his consent.” Compare 18 U.S.C. § 1951(b)(1),

with id. § 1951(b)(2).

      The Supreme Court has explained that the term “consent” must be

understood according to its historical meaning. “[A]s used in the Hobbs Act, the

phrase ‘with his consent’ is designed to distinguish extortion . . . from robbery.”

Ocasio v. United States, 136 S. Ct. 1423, 1435 (2016). That is, consent for Hobbs




                                          13
             Case: 18-12418    Date Filed: 02/19/2019   Page: 14 of 23


Act extortion “simply signifies the taking of property under circumstances falling

short of robbery.” Id.

      Harris argues that the inmates did not consent to the extortion because they

had no choice in his taking of their Green Dot numbers, but the term “consent” in

this context does not connote the degree of voluntariness that Harris suggests. A

victim who “grudging[ly]” or “reluctantly” gives up his property to a defendant

consents for purposes of the Hobbs Act. Id. at 1435–36. Consent does not mean

“free of all compulsion.” Froelich, 326 A.2d at 368. As the Second Circuit has

explained, a victim consents to extortion so long as he “retains some degree of

choice in whether to comply with the extortionate threat, however much of a

Hobson’s choice that may be.” United States v. Zhou, 428 F.3d 361, 371 (2d. Cir.

2005).

      Sufficient evidence supports the jury’s finding that the inmates consented to

Harris taking their Green Dot numbers, without reporting him, so that they would

not implicate themselves for possessing contraband or for being involved in the

Green Dot scam. Harris confessed to investigators that he took Green Dot numbers

from inmates during shakedowns; he explained that, “If I stop somebody walking,

[I] shake ’em down” and “say I’m a [sic] load your money up.” Harris knew that

the inmates obtained the Green Dot numbers illegally. He told the inmates,

“[S]ince you being illegal around here, I’m a [sic] take your money from you.”



                                         14
             Case: 18-12418     Date Filed: 02/19/2019   Page: 15 of 23


Although he initially flushed the numbers down the toilet, Harris decided to keep

the money for himself at an inmate’s suggestion to “stop throwing money away

like that” and to “load that money up,” even though he was required to report the

possession of contraband. Tripp testified that, to his knowledge, inmates had

neither been disciplined for possessing Green Dot numbers nor complained that

corrections officers had taken their Green Dot numbers in the summer of 2013.

And Oliver, an inmate involved in the scam, testified that he never reported when

officers took Green Dot numbers from him because he did not want his

participation in the scam to come to light. To be sure, the inmates could not have

refused Harris’s shakedowns, but they could have reported him for keeping the

Green Dot numbers for his personal use. The jury could have reasonably inferred

that the inmates grudgingly agreed to keep quiet as Harris took their Green Dot

numbers, and their grudging consent is all that is required for extortion.

      Sufficient evidence also supports the jury’s finding that the inmates

consented to Harris’s receipt of the Green Dot numbers for his personal benefit.

Under the Hobbs Act, “[o]btaining property requires not only the deprivation but

also the acquisition of property.” Sekhar v. United States, 570 U.S. 729, 734 (2013)

(citation and internal quotation marks omitted). So for Hobbs Act extortion, the

victim’s consent must be to the defendant’s receipt of the property for his personal

benefit. See id. at 736. The inmates knew that Harris took their Green Dot numbers



                                          15
             Case: 18-12418     Date Filed: 02/19/2019   Page: 16 of 23


for his personal benefit because Harris told the inmates he did so. Despite this

knowledge, the inmates did not report Harris. So the jury could have reasonably

inferred that the inmates consented to Harris’s receipt of their Green Dot numbers

by not reporting him.

      Harris argues that the inmates had “obvious motivations” out of self-interest

not to report him, but consent for extortion does not require a single-minded

decision. Consent may exist even when other factors “weigh[] powerfully” in a

victim’s decision to give up his property to the extorter. United States v. Cain, 671
F.3d 271, 283–84 (2d Cir. 2012). Self-interest is always at play in extortion: the

idea behind extortion is that the victim gives up his property so that some worse

harm will not befall him. True, if the inmates had reported Harris for taking their

Green Dot numbers, they would have necessarily implicated themselves in the

illegal scam and for possessing contraband. But that Hobson’s choice—even if

influenced by self-interested motivations—does not eliminate their consent to

Harris’s extortion. The inmates still “retain[ed] some degree of choice in whether

to comply with the extortionate threat” because they could have reported Harris.

Zhou, 428 F.3d at 371.

      Harris points out that no inmate testified that he consented to the taking and

argues that the jury could only speculate “[a]s to the thought processes of the

unknown inmates,” but this argument about evidence the government did not



                                         16
             Case: 18-12418     Date Filed: 02/19/2019   Page: 17 of 23


present ignores the evidence that it did present. The government presented a

recorded interview of Harris in which he confessed that he took Green Dot

numbers from inmates and made clear to them that he knew about their ongoing

scam. It also presented circumstantial evidence that Harris did not report inmates,

and the inmates did not report him. And it presented evidence that inmates did not

report officers who confiscated their Green Dot numbers because they did not want

their participation in the scheme to come to light. Based on the government’s

evidence, the jury could have inferred the inmates consented to Harris’s obtaining

of the numbers. When we view “the evidence in the light most favorable to the jury

verdict and draw all inferences in its favor,” Gonzalez, 834 F.3d at 1214, we must

conclude that the government presented sufficient evidence that the inmates

consented to Harris’s taking.

          2. The Government Proved that Harris Wrongfully Used Fear.

      Harris also argues that the government failed to prove a requisite means of

extortion, but we again disagree. The jury convicted Harris of both alternative

means—that is, extortion by the wrongful use of fear and under color of official

right. Because sufficient evidence proved that Harris obtained the inmates’ Green

Dot numbers by the wrongful use of fear, we need not address whether sufficient

evidence also proved that he did so under color of official right.




                                          17
             Case: 18-12418     Date Filed: 02/19/2019   Page: 18 of 23


      The first of the alternative means of Hobbs Act extortion occurs when a

defendant obtains another person’s property “induced by wrongful use of actual or

threatened force, violence, or fear.” 18 U.S.C. § 1951(b)(2). The government must

prove the “constituent sub-element” of “the victim’s fearful state of mind.”

Bornscheuer, 563 F.3d at 1236. Fear means “a state of anxious concern, alarm[,] or

apprehension of harm.” Id. (citation and quotation marks omitted). It includes “fear

of economic loss as well as fear of physical violence.” Id. (citation and quotation

marks omitted). “[I]t is not necessary to show that the defendant caused the fear or

made a direct threat” because the government need only “prove that the defendant

intended to exploit the fear.” United States v. Flynt, 15 F.3d 1002, 1007 (11th Cir.

1994). When deciding whether victims were induced to give up their property out

of fear, the jury may consider the defendant’s reputation. United States v. Vallejo,

297 F.3d 1154, 1165 (11th Cir. 2002); see also United States v. Grassi, 783 F.2d
1572, 1576 (11th Cir. 1986). As the Second Circuit has explained, a defendant’s

“[b]ad reputation is relevant to the fear element” because “such a reputation

frequently conveys a tacit threat of violence.” United States v. Fazio, 770 F.3d 160,

165 (2d Cir. 2014) (citation and internal quotation marks omitted).

      The government presented sufficient evidence that Harris obtained Green

Dot numbers from inmates by the wrongful use of fear. When he confessed to the

investigators, Harris acknowledged his reputation as “the asshole” at the prison and



                                         18
              Case: 18-12418    Date Filed: 02/19/2019   Page: 19 of 23


explained how he berated inmates during shakedowns when he found Green Dot

numbers. He told inmates, “You ain’t shit. You’s-a lame [sic]. You know I’m

fixin’ to take your money from you then. . . . How ’bout that?” Harris knew that

the inmates tried to avoid him. Indeed, the inmates had a code word for Harris that

they would yell when he walked into their block of cells. So the jury could have

reasonably inferred that, because of Harris’s reputation, the inmates were in a

fearful state of mind when he discovered their Green Dot numbers during

shakedowns.

      The inmates also feared potential punishment. An inmate caught with

contraband should have been disciplined immediately by being sent to “the

hole”—a punishment of solitary confinement. If the inmates had refused to

acquiesce in Harris’s extortion, they could have been punished for possessing

contraband. The inmates also would have opened themselves up to retribution from

the self-described “asshole” for refusing his extortionate scheme. The inmates

feared economic harm as well: had their illegal conduct surfaced, their ability to

continue their lucrative scam would have been threatened. Sufficient evidence

permitted the jury to find that the inmates were in a “state of anxious concern,

alarm[,] or apprehension of harm” when Harris shook them down and found Green

Dot numbers. Bornscheuer, 563 F.3d at 1236.




                                         19
             Case: 18-12418     Date Filed: 02/19/2019    Page: 20 of 23


      Although he concedes that “[t]he jury could reasonably infer that inmates

feared [him] or punishment for their contraband,” Harris argues that the jury could

not have inferred “that he intended to ‘exploit’ that fear in taking the Green Dot

numbers,” but we disagree. To convict Harris of extortion by the wrongful use of

fear, the jury had to find that he used fear to induce the inmates’ consent to his

obtaining of their Green Dot numbers. 18 U.S.C. § 1951(b)(2). “Inducement” is

defined as an “act or process of enticing or persuading another person to take a

certain course of action.” Inducement, Black’s Law Dictionary (10th ed. 2014).

The jury could have reasonably found that Harris enticed the inmates to take a

certain course of action during a shakedown—permit Harris to take their Green

Dot numbers for himself without reporting his misconduct—and that he did so

with knowledge of and the intent to exploit their fear of him and of punishment.

The jury was “free to choose between or among the reasonable conclusions to be

drawn from the evidence.” United States v. Watts, 896 F.3d 1245, 1251 (11th Cir.

2018). And Harris’s jury reasonably inferred that he committed extortion by

wrongfully using the inmates’ fear.

   B. The District Court Did Not Violate Harris’s Right to Present a Complete
                   Defense when It Limited His Closing Argument.

      Harris also contends that the district court abused its discretion and violated

his constitutional right to present a complete defense when it prevented him from

arguing in closing that, although he might have committed theft, he did not commit

                                          20
              Case: 18-12418     Date Filed: 02/19/2019     Page: 21 of 23


extortion. Closing argument is a critical stage of trial. Hunter v. Moore, 304 F.3d
1066, 1070 (11th Cir. 2002). It presents “the last clear chance to persuade the trier

of fact that there may be reasonable doubt of the defendant’s guilt.” Herring v.

New York, 422 U.S. 853, 862 (1975). But “[t]his is not to say that closing

arguments in a criminal case must be uncontrolled or even unrestrained.” Id. A

district court “must be and is given great latitude in . . . limiting the scope of

closing summations.” Id. It “may ensure that argument does not stray unduly from

the mark, or otherwise impede the fair and orderly conduct of the trial.” Id.

      The Constitution “guarantees criminal defendants a meaningful opportunity

to present a complete defense,” Crane v. Kentucky, 476 U.S. 683, 690 (1986)

(citation and quotation marks omitted), but this guarantee does not mean that a

defendant can make any argument he desires. See Mitrovic, 890 F.3d at 1221

(explaining that “a defendant’s right to present a complete defense is not absolute,

and is subject to reasonable restrictions”). A district court’s “total denial of the

opportunity for final argument” violates that right. Herring, 422 U.S. at 859. But if

the court permits a defendant to present the essence of his desired argument to the

jury, his right to present a complete defense has not been prejudiced. See United

States v. Buckley, 586 F.2d 498, 503 (5th Cir. 1978).

      The district court’s modest restriction of Harris’s closing argument was

neither an abuse of discretion nor a violation of his right to present a complete



                                           21
             Case: 18-12418      Date Filed: 02/19/2019    Page: 22 of 23


defense. The district court prevented Harris from arguing that he may have

committed the specific crime of theft. But it permitted Harris to argue that,

although he did something wrong, he did not commit the crime charged in the

indictment. Indeed, during closing argument, his counsel argued that Harris may

have been guilty of some crime but not the specific crime of extortion. He

explained that extortion is not “just stealing or robbing.” He later repeated that

“extortion is not stealing. Extortion is not robbing. It has more elements.” The

district court provided Harris an adequate opportunity to present his defense.

      A defendant is not entitled “to have the jury choose between the charged

offense and an uncharged offense more to his liking” because that choice

misconstrues the role of the jury. United States v. Bradshaw, 580 F.3d 1129, 1136

(10th Cir. 2009) (explaining that a district court may exclude a closing argument

that “would have injected confusion about the actual crime charged”). The jury’s

role was to decide only whether the government proved that Harris committed

extortion, not whether extortion was the correct charge to bring. So the district

court did not abuse its discretion when it ruled that Harris’s argument that the

government should have charged him with theft instead of extortion risked

confusing the jury.

      If the jury believed that the government’s evidence failed to prove extortion,

it could have acquitted Harris. It did not. The district court did not err when it



                                           22
             Case: 18-12418    Date Filed: 02/19/2019   Page: 23 of 23


exercised its “great latitude” to prevent Harris’s closing argument from “stray[ing]

unduly from the mark.” Herring, 422 U.S. at 862.

                               IV. CONCLUSION

      We AFFIRM Harris’s conviction.




                                         23